Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-52 are pending in the instant application and are examined on the merits herein.
Priority
The application is a National Stage entry of PCT/US2018/033406 filed on 5/18/2018, which claims priority to provisional application 62/508103 filed on 5/18/2017.

Information Disclosure Statement
The information disclosure statement (IDS) dated 11/15/2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marcotulli et al. (WO 2016/200447, 12/2016, US 2018/0353497 used as equivalent, PTO-892).
Marcotulli et al. discloses a method of treating skin conditions by orally administering, as a tablet capsule, pill, etc., a composition comprising nicotinamide riboside, at 50-1500 mg per day, and pterostilbene, at 25-1000 mg per day, wherein said composition may be administered in multiple dose per day over the course of days weeks or months. (¶0095-0100, Claims 14-22)
It is noted that Marcotulli et al. is silent with respect to treating the instantly claimed conditions.  However, because there is no specified subject population in the instant claims, administering the composition of Marcotulli et al. would necessarily treat the instantly claimed conditions, in all subjects.
Accordingly, the instant claims are anticipated by the cited prior art.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-11, 21-31, 37, 44, 45 and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (WO 2016/149277, US 2018/0071273 used as equivalent, PTO-892), in view of Montagnese et al. (Hepatology, 2013, PTO-892) and Imai et al. (Cell Press, 2014, PTO-892).
Horn et al. discloses a method of treating a mitochondrial energy disorder by administering a composition comprising an NAD+ precursor, an ATP booster and a mitochondria protecting nutrient, wherein liver diseases are taught as said mitochondrial energy disorder and the exemplified composition is as disclosed below, with nicotinamide riboside, as the NAD+ precursor, and pterostilbene, as the mitochondria protecting nutrient: (¶0003, 0029, 0097; Claims 10, 11, 15, 22; Example 1)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Horn does not teach treating sleep disorders.
Montagnese et al. teaches that subjects afflicted with liver diseases, such as cirrhosis, also suffer from insomnia, delayed sleep habits, excessive daytime sleepiness and interruption of their circadian rhythm. (Abstract, pp. 706-709) Montagnese et al. also teaches that sleep-wake disturbances, such as insomnia, can co-occur with liver conditions and psychological conditions, such as depression. (p. 705)
Imai et al. teaches that nicotinamide adenine dinucleotide (NAD+) is a classical coenzyme mediating many redox reactions. NAD+ also plays an important role in the regulation of NAD+ consuming enzymes, including sirtuins, poly-ADP-ribose polymerases (PARPs), and CD38/157 ectoenzymes. NAD+ biosynthesis, particularly mediated by nicotinamide phosphoribosyltransferase (NAMPT), and SIRT1 function together to regulate metabolism and circadian rhythm. (Absract) Imai et al. further teaches that among the many ways sirtuins influence metabolism is by regulating the circadian clock machinery. SIRT1, the most studied member of mammalian sirtuins, deacetylates central clock components in the liver and amplifies the expression of the circadian transcription factors BMAL and CLOCK in the suprachiasmatic nucleus (SCN) of the hypothalamus via deacetylation of peroxisome proliferator activated receptor gamma coactivator 1 alpha (PGC-1a). In the latter case, loss of SIRT1 function occurs with aging, which results in damped levels of the clock components and deterioration of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the subjects of Horn that have liver diseases also suffer from sleep disorders, based on the disclosure of Montgnese. Hence it would have been further obvious that the composition of Horn used to treat liver disorders could be used to treat patients with liver disorders also having sleep disorders (e.g. insomnia, sleep-wake abnormalities). One would have a reasonable assurance of success that the composition of Horn would simultaneously be effective to treat liver disorders and sleep disorders because Imai teaches that supplementation with the NAD+ precursors NMN or NR, also used in the composition of Horn, are effective to address sleep and circadian rhythm disturbances by increasing the NAD+ pool and activating SIRT1.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (WO 2016/149277, US 2018/0071273 used as equivalent, PTO-892), in view of Montagnese et al. (Hepatology, 2013, PTO-892) and Imai et al. (Cell Press, 2014, PTO-892), further in view of Franken et al. (Eur. J. Neurosci., 2009, PTO-892).
The disclosure of Horn/Montgnese/Imai is referenced as discussed above. The combined prior art does not teach modulating REM sleep.
Franken et al. teaches that the data reviewed here demonstrate that, at least at a molecular level, sleep homeostasis and circadian processes are difficult to separate and suggest a non-circadian role for clock genes in sleep regulation, of which REM is an important component. Franken further teaches that changes in the NADH:NAD+ ratio can directly affect CLOCK- and NPAS2-mediated transcriptional activation. Moreover, the SIRT1-mediated deacetylation (Ac) of PER2 depends on NAD (Figure 1, p. 1823, 1826, 1827) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of Horn/Montgnese/Imai could be equivalently applied to improve REM sleep, thereby arriving at the instant invention, because Horn/Montgnese/Imai and Franken collectively teach the regulation of the NAD+/SIRT1 system by administering NAD+ precursors, such as NMN or NR, is effective to treat circadian rhythm imbalances, such a slack of Rem sleep.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (WO 2016/149277, US 2018/0071273 used as equivalent, PTO-892), in view of Montagnese et al. (Hepatology, 2013, PTO-892) and Imai et al. (Cell Press, 2014, PTO-892), further in view of Carr et al. (WO 2017/059249, April 2017, IDS).
The disclosure of Horn/Montgnese/Imai is referenced as discussed above. The combined prior art does not teach all the instantly claimed sleep disorders.
Carr et al. discloses that without being bound by a single theory, it is believed that NAD+ serves as a critical "metabolic oscillator" for the rhythmic regulation of response to environmental cues through control of SIRT1 activity. Compounds disclosed herein may be used to affect a circadian feedback loop through NAMPT-mediated NAD+ biosynthesis and/or a pathway underlying the temporal coupling of metabolic, physiologic, and circadian cycles in mammals… Thus, the present invention provides methods of regulating the activity of the circadian clock by administering to a mammal in need thereof a circadian-clock regulating compound. Generally, the regulation of the activity of the circadian clock is the result of the regulation of CLOCK:BMAL1, which is achieved according to the present methods by regulating the activity of SIRT1. The activity of SIRT1 is generally regulated according to the present methods by administration of a circadian clock-regulating compound, and in certain embodiments, by administration of an amount of NMN that affects the NAD+ pathway. The regulation of the circadian clock thereby permits regulation of activities mediated by the circadian clock… Examples of disorders, disease states, or symptomatology that may be treated according to the methods of the present invention include, but are not limited to, travel to or across one or more time zones, a change in work shifts, night shift work, or a change in the physical status of a mammal caused by, for example, pregnancy or administration of medications of any kind. Accordingly, the methods of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of Horn/Montgnese/Imai could be equivalently applied to treat the sleep disorders disclosed by Carr, thereby arriving at the instant invention, because Horn/Montgnese/Imai and Carr collectively teach the regulation of the NAD+/SIRT1 system by administering NAD+ precursors, such as NMN or NR, is effective to treat sleep disorders as instantly claimed.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 32-36, 38-43 and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (WO 2016/149277, US 2018/0071273 used as equivalent, PTO-892), in view of Montagnese et al. (Hepatology, 2013, PTO-892) and Imai et al. (Cell Press, 2014, PTO-892), further in view of Marcotulli et al. (WO 2016/200447, 12/2016, US 2018/0353497 used as equivalent, PTO-892).
The disclosure of Horn/Montgnese/Imai and Marcotulli are referenced as discussed above. Horn/Montgnese/Imai does not teach the instantly claimed dosages and dosing schedule.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of Horn/Montgnese/Imai could be modified to alter the amount of pterostilbene or NR, and the dosing schedule thereof, based on the teaching of Marcotulli the therapeutic composition comprising pterostilbene and NR as active agents can be administered, as a tablet capsule, pill, etc., a composition comprising nicotinamide riboside, at 50-1500 mg per day, and pterostilbene, at 25-1000 mg per day, wherein said composition may be administered in multiple dose per day over the course of days weeks or months.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623